17‐296‐cv 
     McDonough v. Smith 




 1                                       In the
 2              United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                       
 6                           August Term, 2017 
 7                             No. 17‐296‐cv 
 8                                       
 9                        EDWARD G. MCDONOUGH, 
10                           Plaintiff‐Appellant, 
11                                       
12                                     v. 
13                                       
14   YOUEL SMITH, INDIVIDUALLY AND AS SPECIAL DISTRICT ATTORNEY FOR 
15       THE COUNTY OF RENSSELAER, NEW YORK, AKA TREY SMITH,  
16                           Defendant‐Appellee, 
17                                       
18     JOHN J. OGDEN, RICHARD MCNALLY JR., KEVIN MCGRATH, ALAN 
19    ROBILLARD, COUNTY OF RENSSELAER, JOHN F. BROWN, WILLIAM A. 
20    MCINERNEY, KEVIN F. OʹMALLEY, DANIEL B. BROWN, ANTHONY J. 
21                                RENNA, 
22                              Defendants.* 
23                                       
24                                       
25              Appeal from the United States District Court 
26                 for the Northern District of New York. 
27              No. 15‐cv‐1505 ― Mae A. DʹAgostino, Judge. 
28                                       
29                                       

      The Clerk is directed to amend the caption to conform to the above.  
     *
                                                                                 




 1                        ARGUED: NOVEMBER 29, 2017 
 2                         DECIDED: AUGUST 3, 2018 
 3                                       
 4                                       
 5             Before: JACOBS, RAGGI, and DRONEY, Circuit Judges. 
 6                          
 7           
 8          Interlocutory  appeal  from  a  judgment  of  the  United  States 
 9   District Court for the Northern District of New York (DʹAgostino, J.) 
10   dismissing  the  Plaintiff‐Appellantʹs  claims  under  42  U.S.C.  §  1983. 
11   The Plaintiff‐Appellant alleged that his right to due process had been 
12   violated  because  fabricated  evidence  was  used  against  him  in  state 
13   criminal proceedings. He also alleged a malicious prosecution claim 
14   against the prosecutor. We conclude that his due process claim was 
15   untimely as it was filed beyond the applicable limitations period. We 
16   also conclude that the prosecutor was entitled to absolute immunity 
17   for  the  malicious  prosecution  claim.  We  therefore  AFFIRM  the 
18   judgment of the district court. 
19                           
20                                       
21                              BRIAN  D.  PREMO,  Premo  Law  Firm 
22                              PLLC,  Albany,  NY,  for  Plaintiff‐
23                              Appellant. 
24                               
25                              THOMAS  J.  OʹCONNOR,  Napierski, 
26                              VanDenburgh,          Napierski        & 
27                              OʹConnor,  LLP,  Albany,  NY,  for 
28                              Defendant‐Appellee Youel Smith. 
29                               
30                              Andrew  D.  Bing,  Deputy  Solicitor 
31                              General,  Jennifer  L.  Clark,  Assistant 
32                              Solicitor  General,  for  Barbara  D. 




                                          2 
                                                                                               




 1                                   Underwood, Attorney General of the 
 2                                   State of New York, for Defendant John 
 3                                   G. Ogden. 
 4    
 5   DRONEY, Circuit Judge: 

 6           Plaintiff‐Appellant  Edward  G.  McDonough,  the  former 

 7   Democratic  Commissioner  of  the  Rensselaer  County  Board  of 

 8   Elections, was acquitted in New York state court of forging absentee 

 9   ballots in a local primary election. He appeals from two subsequent 

10   decisions of the United States District Court for the Northern District 

11   of  New  York  (DʹAgostino,  J.)  dismissing  his  claims  against 

12   Defendant‐Appellee  Youel  Smith  under  42  U.S.C.  §  1983  related  to 

13   that  prosecution.  He  alleged  (1)  denial  of  due  process  based  on 

14   fabricated evidence and (2) malicious prosecution. The district court 

15   determined  that  (1)  McDonoughʹs  due  process  claim  was  untimely 

16   and dismissed it as to all Defendants1 and (2) Smith, a Special District 



     1  The  Defendants  are  primarily  individuals  allegedly  associated  with  either  the 
     purported fraudulent scheme that formed the basis for McDonoughʹs prosecution 
     or members of law enforcement responsible for his investigation and prosecution. 
     McDonough has alleged conspiracies involving both types of defendants.  




                                                3 
                                                                                               




 1   Attorney  who  prosecuted  McDonough,  was  entitled  to  absolute 

 2   prosecutorial  immunity  on  McDonoughʹs  malicious  prosecution 

 3   claim and therefore dismissed that claim with respect to Smith. 2  

 4           Pursuant to Federal Rule of Civil Procedure 54(b), the district 

 5   court  entered  judgment  as  to  Smith  and  certified  the  decisions 

 6   dismissing  the  two  claims  against  him  for  interlocutory  appeal  by 

 7   McDonough.3  

 8           For the reasons that follow, we agree with the district courtʹs 

 9   conclusion that McDonoughʹs due process claim was untimely, and 

10   thus  barred  by  the  applicable  statute  of  limitations.  We  also  agree 



     2  McDonoughʹs claims against Smith were brought against him in his official and 
     individual  capacities.  The  district  court  dismissed  the  former  on  the  basis  of 
     Eleventh Amendment immunity. That decision is not challenged in this appeal. 
     Thus, it is only the individual capacity claims that we address.  
     3 Defendant John J. Ogden, a New York State Police Trooper who worked with 

     Smith as an investigator in the criminal case against McDonough, has filed a brief 
     in this court arguing that the district court correctly concluded that McDonoughʹs 
     due  process  claim  was  time‐barred.  Although  this  Court  previously  granted 
     Ogdenʹs  motion  to  intervene  for  the  purpose  of  seeking  a  stay  pending  a 
     reconsideration motion in the district court, the judgment entered by the district 
     court  under  Federal  Rule  of  Civil  Procedure  54(b)  and  authorization  for 
     interlocutory appeal only applied to Defendant‐Appellee Smith.  
      




                                                4 
                                                                                          




 1   with the district court that Smith is entitled to absolute immunity as 

 2   to  the  malicious  prosecution  claim.  We  therefore  AFFIRM  the 

 3   dismissal of those claims. 

 4                                  BACKGROUND 

 5          During the 2009 Working Families Party primary election in the 

 6   City  of  Troy,  New  York,  several  individuals  associated  with  the 

 7   Democratic  and  Working  Families  Parties  forged  signatures  and 

 8   provided  false  information  on  absentee  ballot  applications  and 

 9   absentee ballots in order to affect the outcome of that primary. Those 

10   individuals then submitted the forged absentee ballot applications to 

11   McDonough.  McDonough,  as  a  commissioner  of  the  Rensselaer 

12   County  elections  board,  was  responsible  for  processing  those 

13   applications.4  McDonough  approved  the  forged  applications,  but 

14   subsequently claimed he did not know that they had been falsified.  



     4 McDonough, as the Democratic Rensselaer County Elections Commissioner, is 
     responsible for ensuring that all qualified voters may exercise their right to vote. 
     See  Board  of  Elections,  www.rensco.com/departments/board‐of‐elections/  (last 
     visited Jun. 20, 2018). Part of the responsibilities of a Board of Elections, and by 




                                              5 
                                                                                              




 1           The plot to influence the primary was eventually discovered. 

 2   Defendant  Richard  McNally,  the  elected  District  Attorney  for 

 3   Rensselaer County, was disqualified from the ensuing investigation 

 4   because certain of those allegedly involved in the scheme had worked 

 5   on  his  prior  campaign.  The  state  court  then  appointed  Smith  as  a 

 6   Special  District  Attorney  to  lead  the  investigation  and  potential 

 7   prosecution.  McDonough  claimed  that  Smith  then  engaged  in  an 

 8   elaborate  scheme  to  frame  McDonough  for  the  crimes  by,  among 

 9   other  things,  fabricating  evidence.  This  alleged  scheme  included 

10   using  forged  affidavits,  offering  false  testimony,  and  using  faulty 

11   DNA methods for analyzing materials used in processing the ballot 

12   applications,  all  despite  Smith  knowing  that  McDonough  was 

13   innocent.  




     extension,  a  Commissioner,  is  to  receive  applications  for  absentee  ballots  and 
     determine whether the applicants are qualified to vote. N.Y. Elec. Law § 8‐402(1). 
     McDonough,  as  an  elections  commissioner,  was  a  full‐time  employee  of 
     Rensselaer County.  




                                                6 
                                                                                   




 1          McDonough  claims  that  Smith  presented  the  fabricated 

 2   evidence  to  a  grand  jury.  The  grand  jury  subsequently  indicted 

 3   McDonough  on  more  than  three  dozen  state  law  counts  of  felony 

 4   forgery in the second degree and a similar number of counts of felony 

 5   criminal possession of a forged instrument in the second degree. See 

 6   N.Y.  Penal  Law  §§  170.10,  170.25.  The  case  against  McDonough 

 7   proceeded  to  trial  but  ended  in  a  mistrial.  McDonough  was  then 

 8   retried,  again  with  Smith  as  the  prosecutor.  That  trial  ended  in 

 9   McDonoughʹs acquittal on December 21, 2012.  

10          On December 18, 2015, McDonough filed this action under 42 

11   U.S.C. § 1983, claiming that the Defendants (including Smith) (1) had 

12   violated  his  right  to  due  process  by  fabricating  evidence  and  later 

13   using it against him before the grand jury and in his two trials and (2) 

14   were liable for malicious prosecution.  

15          Several Defendants filed motions to dismiss McDonoughʹs due 

16   process  claim.  They  argued,  in  part,  that  it  was  barred  by  the 




                                           7 
                                                                                                  




 1   applicable  three‐year  statute  of  limitations  because  the  allegedly 

 2   fabricated evidence had been disclosed to McDonough, and his claim 

 3   therefore accrued, well before the second jury acquitted him.5  

 4           In opposing the Defendantsʹ motions, McDonough argued that 

 5   because his fabrication of evidence claim was based on the actions of 

 6   Smith,  a  prosecutor,  it  was  analogous  to  a  malicious  prosecution 

 7   claim, and therefore did not accrue until the second trial terminated 

 8   in his favor. McDonough also contended that his due process claim 

 9   did  not  accrue  until  the  termination  of  the  second  trial  under  the 

10   Supreme Courtʹs decision in Heck v. Humphrey, 512 U.S. 477 (1994). He 

11   argued  that  his  fabrication  of  evidence  claim  would  challenge  the 

12   validity of the pending criminal proceedings against him, and thus, 

13   under Heck, did not accrue until he was acquitted.  



     5 Although Smith filed a motion to dismiss McDonoughʹs complaint, he did not 
     argue that McDonoughʹs due process claim was untimely. Nonetheless, the district 
     court  concluded,  as  other  Defendants  had  raised  untimeliness  issues  as  to  the 
     fabrication of evidence claim, that the claim was also untimely as to Smith. Plaintiff 
     does  not  challenge  that  Smith  may  assert  the  untimeliness  of  that  claim  in  this 
     appeal.  




                                                  8 
                                                                                           




 1            In two decisions, dated September 30, 2016 and December 30, 

 2   2016,  the  district  court  dismissed  McDonoughʹs  due  process  claims 

 3   against  all  Defendants  as  untimely  and  his  malicious  prosecution 

 4   claim against Smith on the basis of absolute prosecutorial immunity.6  

 5            As  to  the  due  process  claim,  the  district  court  reasoned  that 

 6   McDonoughʹs claim was ʺbased upon the fabrication of evidenceʺ and 

 7   it ʺaccrued when he knew or should have known that such evidence 

 8   was being used against him and not upon his acquittal in his criminal 

 9   case.ʺ  J.  App.  155.  As  the  district  court  indicated,  McDonoughʹs 

10   complaint had alleged ʺthat all of the fabricated evidence was either 

11   presented  at  grand  jury  proceedings  or  during  his  two  trials,  all  of 

12   which  occurredʺ  more  than  three  years  before  he  filed  suit.  J.  App. 

13   156.  




     6   The  district  court  also  determined  that  McDonoughʹs  malicious  prosecution 
     claim was timely because it had not accrued until his acquittal. That claim is still 
     proceeding in the district court as to other Defendants.  
      




                                               9 
                                                                                      




 1          The district court also concluded that Smith was protected by 

 2   absolute immunity as to the malicious prosecution claim.  

 3                                      DISCUSSION 

 4    I.    Standard of Review 

 5          ʺWe review de novo the grant of a motion to dismiss, accepting 

 6   all factual allegations in the complaint as true and drawing inferences 

 7   from  those  allegations  in  the  light  most  favorable  to  the  plaintiff.ʺ 

 8   Bascunan  v.  Elsaca,  874  F.3d  806,  810  (2d  Cir.  2017)  (alterations  and 

 9   internal quotation marks omitted); see also Deutsche Bank Nat’l Tr. Co. 

10   v. Quicken Loans Inc., 810 F.3d 861, 865 (2d Cir. 2015) (ʺWe review de 

11   novo a district courtʹs grant of a motion to dismiss, including its legal 

12   interpretation and application of a statute of limitations . . . .ʺ). 

13   II.    The Due Process Claim 

14          McDonough argues that his due process claim is timely because 

15   he  alleged  that  Smith  fabricated  evidence  in  order  to  file  baseless 

16   charges  against  him,  and  thus  his  claim  is  most  analogous  to  a 




                                           10 
                                                                                    




 1   malicious prosecution action, which does not accrue until favorable 

 2   termination  of  the  prosecution,  here  the  verdict  of  acquittal.  See 

 3   Poventud v. City of New York, 750 F.3d 121, 131 (2d Cir. 2014). In the 

 4   alternative, McDonough asserts (1) that his claim is timely in light of 

 5   Heck v. Humphrey, and (2) that the use of fabricated evidence against 

 6   him constituted a continuing violation that renders his claim timely.   

 7          We conclude that the nature of McDonoughʹs due process claim 

8    is  different  from  a  malicious  prosecution  claim,  and  that  it  accrued 

 9   when  (1)  McDonough  learned  that  the  evidence  was  false  and  was 

10   used against him during the criminal proceedings; and (2) he suffered 

11   a loss of liberty as a result of that evidence.  Because both occurred 

12   more than three years prior to McDonough filing this action, we agree 

13   with the district court that McDonoughʹs due process claim is time‐




                                          11 
                                                                                             




 1   barred.7 We also reject McDonoughʹs additional arguments as to the 

 2   due process claim.  

 3          a. The Accrual of § 1983 Actions for Fabrication of Evidence 
 4             and Malicious Prosecution 
 5           
 6          The  statute  of  limitation  for  claims  brought  under  42  U.S.C. 

 7   § 1983 is generally ʺthe statute of limitations for the analogous claim 

 8   under the law of the state where the cause of action accrued.ʺ Spak v. 

 9   Phillips,  857  F.3d  458,  462  (2d  Cir.  2017).  It  is  undisputed  that  the 

10   applicable statute here is New Yorkʹs three‐year limitations period for 

11   personal injury claims. See Smith v. Campbell, 782 F.3d 93, 100 (2d Cir. 

12   2015)  (applying  three‐year  personal  injury  limitations  period  to 

13   retaliatory prosecution claim); see also N.Y. C.P.L.R. § 214(5) (personal 

14   injury statute of limitations). 

15          ʺHowever, the time at which a claim . . . under [§] 1983 accrues 

16   is a question of federal law that is not resolved by reference to state 



     7  At  times,  McDonough  characterizes  the  fabrication  of  evidence  claim  against 
     Smith as a conspiracy to fabricate evidence with other Defendants. That does not 
     affect our conclusion as to the accrual of that claim. 




                                               12 
                                                                                   




 1   law.ʺ Spak, 857 F.3d at 462 (quoting Wallace v. Kato, 549 U.S. 384, 388 

 2   (2007)) (emphasis in original). Instead, federal ʺcourts apply general 

 3   common‐law tort principles to determine the accrual date of a [§] 1983 

 4   claim.ʺ Spak, 857 F.3d at 462 (alterations and internal quotation marks 

 5   omitted). It ʺis the standard rule that accrual occurs when a plaintiff 

 6   has a complete and present cause of action, that is, when the plaintiff 

 7   can  file  suit  and  obtain  relief.ʺ  Smith,  782  F.3d  at  100  (internal 

 8   quotation marks omitted). Put other ways, an action accrues ʺwhen 

 9   the wrongful act or omission results in damages,ʺ id., and ʺonce the 

10   plaintiff knows or has reason to know of the injury which is the basis 

11   of his action,ʺ Veal v. Geraci, 23 F.3d 722, 724 (2d Cir. 1994) (internal 

12   quotation marks omitted).  

13          We next consider the accrual rules for the two types of claims 

14   that McDonough has brought against Smith in this case: fabrication 

15   of evidence and malicious prosecution. 

16          Under  the  Fifth  and  Fourteenth  Amendmentsʹ  Due  Process 




                                          13 
                                                                                         




 1   Clauses, individuals have ʺthe right not to be deprived of liberty as a 

 2   result  of  the  fabrication  of  evidence  by  a  government  officer  .  .  .  .ʺ 

 3   Zahrey v. Coffey, 221 F.3d 342, 349 (2d Cir. 2000). The forwarding by 

 4   an investigating officer to a prosecutor of fabricated evidence, or in 

 5   this  instance,  the  alleged  creation  or  use  of  such  evidence  by  both 

 6   investigating  officers  and  the  prosecutor,  ʺworks  an  unacceptable 

 7   ʹcorruption of the truth‐seeking function of the trial process.ʹʺ Ricciuti 

 8   v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997) (quoting United 

 9   States v. Agurs, 427 U.S. 97, 104 (1976)). 

10          Applying our standard accrual rules, a fabrication of evidence 

11   claim  accrues  (1)  when  a  plaintiff  learns  of  the  fabrication  and  it  is 

12   used against him, see Veal, 23 F.3d at 724, and (2) his liberty has been 

13   deprived in some way, see Zahrey, 221 F.3d at 348. Because there is no 

14   dispute  in  this  case  that  McDonough  suffered  a  liberty  deprivation 

15   because  of  that  evidence  when  he  was  arrested  and  stood  trial,  we 

16   focus our attention on the first prong. See id. 




                                             14 
                                                                                    




 1           The  statute  of  limitations  begins  to  run  on  a  fabrication  of 

 2   evidence claim against law enforcement officials under § 1983 when 

 3   the plaintiff has ʺʹreason to know of the injury which is the basis of his 

 4   action.ʹʺ Veal, 23 F.3d at 724 (quoting Singleton v. New York, 632 F.2d 

 5   185, 191 (2d Cir. 1980)). ʺThe reference to ʹknow[ledge] of the injuryʹ 

 6   does  not  suggest  that  the  statute  does  not  begin  to  run  until  the 

 7   claimant  has  received  judicial  verification  that  the  defendantsʹ  acts 

 8   were wrongful.ʺ Id. (second alteration in original).  

 9          In Veal, a police detective manipulated a lineup by arranging 

10   for the witness to view the criminal defendant (later the plaintiff in 

11   the § 1983 fabrication of evidence lawsuit) entering the police station 

12   in handcuffs prior to conducting the lineup. Id. at 723–24. However, 

13   at the time of the lineup, the defendant had already been arrested for 

14   the  crime  based  on  the  same  witnessʹs  identification  of  him  from  a 

15   prior photo array. Id. at 725. The evidence of the identification from 

16   the lineup was later used at trial and the defendant was convicted. Id. 




                                          15 
                                                                                     




 1   at  724.  The  Appellate  Division  of  the  New  York  Supreme  Court 

 2   reversed  the  conviction  because  of  the  use  of  the  suggestive  lineup 

 3   and the resulting in‐court identification. Id.  

 4          Veal brought his § 1983 due process claim within three years of 

 5   the decision by the Appellate Division but more than three years after 

 6   he had been sentenced following his trial. Id. We concluded that the 

 7   statute  of  limitations  had  expired  before  the  suit  was  instituted 

 8   because  Veal  was  made  aware  of  the  tainted  lineup  when  its 

 9   circumstances  were  disclosed  before  his  trial  (and  he  moved  to 

10   suppress  its  use  at  trial),  more  than  three  years  before  suit  was 

11   brought. Id. at 724–25. The date of the reversal of the conviction by the 

12   Appellate  Division  was  not  the  accrual  date  of  the  due  process 

13   violation;    rather  it  was  as  early  as  when  the  circumstances  of  the 

14   lineup  were  disclosed at  the pretrial  hearing, and  certainly no  later 

15   than the date of conviction and sentencing, because those later dates 

16   were when the liberty deprivation occurred based on the effect of the 




                                           16 
                                                                                               




 1   tainted evidence at trial. Id. at 725–26.8  

 2           We acknowledge that the Third, Ninth, and Tenth Circuits have 

 3   held that the due process fabrication cause of action accrues only after 

 4   criminal  proceedings  have  terminated  because  those  circuits  have 

 5   concluded that fabrication of evidence claims are analogous to claims 

 6   of malicious prosecution, which require termination of the criminal 

 7   proceeding in the defendantʹs favor before suit may be brought. See 

 8   Floyd v. Attorney Gen. of Pennsylvania, 722 F. Appʹx. 112, 114 (3d Cir. 

 9   Jan.  8,  2018);  Bradford  v.  Scherschligt,  803  F.3d  382,  388–89  (9th  Cir. 

10   2015)  (ʺTo  determine  the  proper  date  of  accrual,  we  look  to  the 

11   common  law  tort most  analogous  to  Bradfordʹs  claim.  As  we  have 

12   explained, the right at issue. . . is the right to be free from [criminal] 

13   charges based on a claim of deliberately fabricated evidence. In this 

14   regard, it is like the tort of malicious prosecution, which involves the 



     8 District courts in this Circuit have followed Veal and concluded that a § 1983 claim 
     based  on  fabricated  evidence  ʺaccrues  when  the  plaintiff  learns  or  should  have 
     learned  that  the  evidence  was  fabricated  and  such  conduct  causes  the  claimant 
     some injury.ʺ Mitchell v. Home, 377 F. Supp. 2d 361, 373 (S.D.N.Y. 2005) 




                                                17 
                                                                                      




 1   right  to  be  free  from  the  use  of  legal  process  that  is  motivated  by 

 2   malice  and  unsupported  by  probable  cause.ʺ)  (second  alteration  in 

 3   original) (internal citation and quotation marks omitted); Mondragon 

 4   v. Thompson, 519 F.3d 1078, 1083 (10th Cir. 2008) (ʺAfter the institution 

 5   of legal process, any remaining constitutional claim is analogous to a 

 6   malicious  prosecution  claim.  .  .  .  Because  the  statute  of  limitations 

 7   does not start running before the elements of a claim are satisfied, the 

 8   statute of limitations for this due process claim cannot start until the 

 9   plaintiff has achieved a favorable result in the original action.ʺ). We 

10   disagree  with  those  decisions.  Because  the  injury  for  this 

11   constitutional violation occurs at the time the evidence is used against 

12   the defendant to deprive him of his liberty, whether it be at the time 

13   he is arrested, faces trial, or is convicted, it is when he becomes aware 

14   of  that  tainted  evidence  and  its  improper  use  that  the  harm  is 

15   complete and the cause of action accrues. Indeed, the harm—and the 

16   due process violation—is in the use of the fabricated evidence to cause 




                                           18 
                                                                                      




 1   a  liberty  deprivation,  not  in  the  eventual  resolution  of  the  criminal 

 2   proceeding. 

 3          We  thus  conclude  that,  under  the  circumstances  here,  the 

 4   § 1983  action  based  on  fabrication  of  evidence  accrued  when 

 5   McDonough (1) learned of the fabrication of the evidence and its use 

 6   against him in criminal proceedings, and (2) was deprived of a liberty 

 7   interest  by  his  arrest  and  trial.  For  McDonough,  this  was,  at  the 

 8   earliest, when he was indicted and arrested and, at the latest, by the 

 9   end of his first trial, after all of the prosecutionʹs evidence had been 

10   presented.9  ʺ[J]udicial  verification  that  the  defendantsʹ  acts  were 

11   wrongfulʺ  is  not  required,  and  thus  accrual  did  not  have  to  await 

12   McDonoughʹs acquittal. Veal, 23 F.3d at 724.  

13          In  contrast,  we  have  long  held  that  malicious  prosecution 

14   claims brought pursuant to § 1983 do not accrue until the underlying 

15   criminal  proceedings  against  the  plaintiff  terminate  in  his  favor. 


     9 McDonough does not allege that fabricated evidence was used against him in the 
     second trial that was not presented in the first.  




                                           19 
                                                                                               




 1   Manganiello  v.  City  of  New  York,  612  F.3d  149,  161  (2d  Cir.  2010). 

 2   Favorable termination is an element of malicious prosecution under 

 3   New York law and also for the Constitution‐based tort. Id. A plaintiff 

 4   therefore cannot have a complete cause of action unless and until the 

 5   criminal proceedings against him terminate favorably.10 Accordingly, 

 6   the district court properly concluded that the malicious prosecution 

 7   claims were timely.11 

 8           That McDonough alleged that a prosecutor, rather than a law 

 9   enforcement officer, fabricated evidence does not delay the accrual of 

10   his due process claim until accrual of his malicious prosecution claim. 

11   The  constitutional  right  violated  by  fabricated  evidence  is  the  right 

12   not to be arrested or to face trial based on such evidence. See Zahrey, 


     10 The elements of a malicious prosecution claim require a plaintiff to establish that 
     ʺ(1)  the  defendant  initiated  a  prosecution  against  [the]  plaintiff,  (2)  without 
     probable  cause  to  believe  the  proceeding  can  succeed,  (3)  the  proceeding  was 
     begun with malice and, (4) the matter terminated in plaintiffʹs favor.ʺ Ricciuti, 124 
     F.3d at 130. The elements are the same for the New York tort and the constitutional 
     one. See id.; Colon v. City of New York, 60. N.Y.2d 78, 82 (1983). 
     11  The  district  court,  however,  concluded  that  Smith  was  entitled  to  absolute 

     immunity from the malicious prosecution claim. That decision is addressed later 
     in this opinion.  




                                                20 
                                                                                                 




 1   221 F.3d at 348. That violation and its harm were complete when the 

 2   fabricated evidence was used by Smith against McDonough in those 

 3   ways. It matters not, in the circumstances here, whether it was Smith 

 4   or a law enforcement officer who created and used the allegedly false 

 5   evidence;  whoever  causes  that  deprivation  of  liberty  is  a  proper 

 6   defendant for this constitutional cause of action. But the defendantʹs 

 7   role makes no difference when the claim accrues. The separate and 

 8   distinct  harm  that  malicious  prosecution  claims  are  designed  to 

 9   address afforded McDonough a remedy to the extent that he alleged 

10   that  fabricated  evidence  was  created  to  prosecute  him  maliciously 

11   and  without  probable  cause.12  See  id.  (discussing  claim  based  on 

12   prosecutorʹs fabrication of evidence). 

13           McDonough  argues  that,  notwithstanding  its  date  of  accrual, 

14   his  due  process  claim  is  timely  as  a  result  of  the  Supreme  Court’s 



     12 As one district court in this Circuit aptly explained: ʺA right to a fair trial claim is 
     distinct from a malicious prosecution claim.ʺ Bailey v. City of New York, 79 F. Supp. 
     3d 424, 446 (E.D.N.Y. 2015) (emphasis added). 
      




                                                 21 
                                                                                  




 1   decision in Heck, 512 U.S. at 486–87 (concluding that civil complaint 

 2   must be dismissed in a malicious prosecution‐type case if a judgment 

 3   in  favor  of  the  plaintiff  would  “imply  the  invalidity  of  his 

 4   conviction”). That argument, however, is foreclosed by the Supreme 

 5   Courtʹs subsequent decision in Wallace, 549 U.S. at 393–94.  In Wallace, 

 6   the plaintiff brought a false arrest claim under § 1983. The conviction 

 7   following that arrest was reversed by the state appeals court because 

 8   the arrest was without probable cause, thus invalidating a subsequent 

 9   confession  admitted  at  trial.  Id.  at 386–87.  The  Supreme  Court  held 

10   that the civil false arrest claim accrued at the time of the initial arrest 

11   and  the  ultimate  reversal  of  the  conviction  was  not  necessary  to 

12   complete the false arrest constitutional tort. Id. at 394. Even though 

13   the false arrest claim might impugn a future conviction, Heck did not 

14   delay its accrual date, and the civil action could proceed even though 




                                         22 
                                                                                              




 1   the criminal case had not been resolved at that time.13 Id. at 393. Thus, 

 2   the Court clarified that, ʺthe Heck rule for deferred accrual is called 

 3   into play only when there exists a conviction or sentence that has not 

 4   been invalidated, that is to say, an outstanding criminal judgment.ʺ 

 5   Wallace, 549  U.S.  at  393  (internal  punctuation  and  quotation  marks 

 6   omitted) (emphasis in original). McDonough was never convicted, so 

 7   Heck is not ʺcalled into play.ʺ Id. 

 8             Finally, McDonough argues that his due process claim is timely 

 9   because  his  ʺwrongful  prosecution  [constituted]  a  continuing 

10   violation,ʺ that only ceased on his acquittal. Appellantʹs Br. 50.   We 

11   are  not  persuaded.  As  we  have  explained:  ʺCharacterizing 

12   defendantsʹ  separate  wrongful  acts  as  having  been  committed  in 

13   furtherance of a conspiracy or as a single series of interlocking events 

14   does  not  postpone  accrual  of  claims  based  on  individual  wrongful 




     13
          The Supreme Court in Wallace stated that there may be circumstances where the 
     district court might exercise its discretion to stay the civil action until the criminal 
     case is resolved, but that is not relevant here. Wallace, 594 U.S. at 393–94.




                                               23 
                                                                                              




 1   acts.ʺ  Pinaud  v.  County  of  Suffolk,  52  F.3d  1139,  1156  (2d  Cir.  1995) 

 2   (internal  quotation  marks  omitted).  Smith  allegedly  fabricated 

 3   evidence, then presented that evidence to a grand jury, and later used 

 4   it  at  McDonoughʹs  trials.  The  cause  of  action  accrued  when 

 5   McDonough became aware of the fabricated evidence, which was, at 

 6   the latest, during the first trial. The continuation of the prosecution 

 7   does  not,  by  itself,  constitute  a  continuing  violation  that  would 

 8   postpone the running of the statute of limitations until his acquittal.14 

 9   III.    The Malicious Prosecution Claim 

10           Prosecutors are protected by absolute immunity for their acts 

11   that are ʺintimately associated with the judicial phase of the criminal 



       We are also not persuaded by McDonoughʹs reliance on the Supreme Courtʹs 
     14

     recent decision in Manuel v. City of Joliet, Ill., which held that a plaintiff (formerly 
     a criminal defendant) may seek damages under 42 U.S.C. § 1983 concerning his 
     pretrial detention on the ground that it violated the Fourth Amendment for the 
     period of pretrial detention after his arrest. 137 S. Ct. 911, 914 (2017).  That a claim 
     under the Fourth Amendment may be based on events occurring after an arrest 
     does not affect our conclusion that McDonoughʹs due process claim accrued well 
     before his acquittal, and the Supreme Court stated in Manuel that its recognition 
     that the Fourth Amendment applies to a period after the arrest did not necessarily 
     alter the accrual date of that and other causes of action, and left the question for 
     the Courts of Appeals to resolve. Id. at 922. 




                                               24 
                                                                                   




 1   processʺ and their role as advocates, but they receive only qualified 

 2   immunity for acts that are investigatory in nature. Simon v. City of New 

 3   York,  727  F.3d  167,  171–72  (2d  Cir.  2013)  (internal  quotation  marks 

 4   omitted).  The  district  court  concluded  that  Smith  was  entitled  to 

 5   absolute immunity from McDonoughʹs malicious prosecution claim 

 6   because even though McDonoughʹs complaint suggests that, at times, 

 7   Smith  was  acting  in  an  investigatory  capacity,  ʺthe  distinction 

 8   between  a  prosecutorʹs  investigative  and  prosecutorial  functions  is 

 9   immaterial  to  a  malicious  prosecution  claim,  since  prosecutors  are 

10   generally immune from such claims.ʺ J. App. 204; see also Shmueli v. 

11   New  York,  424  F.3d  231,  238  (2d  Cir.  2005).  We  agree.  Although 

12   prosecutors  may  be  eligible  only  for  qualified  immunity  when 

13   functioning in an investigative capacity, they are entitled to absolute 

14   immunity  when  acting  as  advocates  for  the  state,  such  as  initiating 

15   prosecutions or at trial. See Zahrey, 221 F.3d at 346 (holding, in § 1983 

16   cases,  that  prosecutorial  ʺ[a]ctions  taken  as  an  advocate  enjoy 




                                          25 
                                                                                                  




1   absolute immunity, while actions taken as an investigator enjoy only 

2   qualified immunityʺ (internal citation omitted)); see also Shmueli, 424 

3   F.3d at 237 (ʺ[T]he initiation and pursuit of a criminal prosecution are 

4   quintessential  prosecutorial  functions  .  .  .  .ʺ).  As  the  malicious 

5   prosecution claim relates only to Smithʹs prosecutorial function, it is 

6   barred by absolute immunity.15 

7                                     


    15 McDonough also asserts on appeal that Smithʹs appointment as Special District 
    Attorney was invalid under New York law and that the conduct McDonough was 
    charged with in the indictment could not meet the elements of the various state 
    criminal statutes. In order to strip Smith of his absolute prosecutorial immunity, 
    McDonough would be required to show Smith proceeded despite a “clear absence 
    of all jurisdiction” for the prosecution. Barr v. Abrams, 810 F.2d 358, 361 (2d Cir. 
    1987).  He  has  not  done  so.  Also,  as  to  the  claim  that  Smith  was  not  properly 
    appointed, the correct forum for such a claim would be in the New York courts. In 
    Working  Families  Party  v.  Fisher,  23  N.Y.3d  539  (2014),  the  New  York  Court  of 
    Appeals  held  that  the  method  for  challenging  the  appointment  of  a  special 
    prosecutor is through a N.Y. C.P.L.R. Article 78 proceeding. McDonough did not 
    pursue  the  Article  78  course  to  invalidate  Smithʹs  appointment.  Rather, 
    McDonough alleged in his complaint that he sought to have Smith disqualified by 
    petitioning  the  County  to  file  an  action  in  the  state  courts  to  nullify  Smithʹs 
    appointment, and later filing a motion in his criminal case to dismiss the charges 
    on the basis that Smithʹs appointment was unlawful. That motion was denied. As 
    to the claim concerning the New York criminal statutes, the appropriate forum for 
    challenging the application of the state criminal statutes to McDonoughʹs alleged 
    conduct was in McDonoughʹs two state criminal trials, not during this subsequent 
    civil  action  under  §  1983.  To  the  extent  he  argues  that  this  should  support  his 
    malicious  prosecution  claim,  the  argument  does  not  affect  Smithʹs  absolute 




                                                 26 
                                                                                             




1                                    CONCLUSION 

2           McDonoughʹs  due  process  claim  accrued  when  (1)  the 

3   purportedly  fabricated  evidence  was  used  against  him  and  he  had 

4   knowledge of that use, and (2) he was deprived of a liberty interest.  

5   Because that occurred more than three years before he filed suit, we 

6   AFFIRM the decision of the district court dismissing that claim. We 

7   also AFFIRM the decision of the district court that Smith was entitled 

8   to absolute immunity for the malicious prosecution claim.  




    immunity for his prosecutorial conduct, as it is the heartland of such a protection. 
    See Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976) (holding that absolute immunity 
    protects  prosecutors  for  their  conduct  “intimately  associated  with  the  judicial 
    phase of the criminal process . . . .”). 
     




                                              27